GLADNEY, Judge.
Plaintiff is one of eight people who were injured in an accident on August 13, 1955, which occurred about one mile north of Natchitoches, Louisiana, on Louisiana Highway No. 1. She was seated in the cab of a truck when it was struck from behind by an automobile driven by William D. Mc-Ferrin and insured by The Fidelity & Casualty Company of New York, the defendants herein. This case was consolidated with others on the docket of this court, Roberts v. Fidelity & Casualty Company of New York, 90 So.2d 527; Jordan v. Fidelity & Casualty Company of New York, 90 So.2d 531; and Smith v. Fidelity & Casualty Company of New York, 90 So.2d 532. In the trial court the matter was submitted for decision solely on the question of quantum, relating to the personal injuries received by Mrs. Jordan and the trial court rendered judgment in favor of plaintiff in the sum of $1,500. Defendants have appealed, averring that the amount so awarded is grossly excessive.
Shortly after the accident Mrs. Jordan and other members of her family involved in the accident were examined by Dr. Charles E. Cook. At the time Mrs. Jordan was seven months pregnant and she and her husband were very much concerned and worried over fear that his wife’s unborn child could have sustained some injury. After the examination by Dr. Cook, plaintiff was assured the foetus had not been injured and there was no reason for her concern in this respect. The examination further revealed that Mrs. Jordan’s physical injuries were superficial in nature and consisted principally of a muscle injury to the back and hip, not of a serious nature. She was discharged after the first examination and required no further treatment. There is evidence, however, that notwithstanding the assurances of Dr. Cook, Mrs. Jordan did continue to fear a possible injury to the child. Prior to trial the child was born normal and healthy.
We are of the opinion that the award in this case was excessive and should be reduced to the sum of $150 for the physical injuries to the back and hip, together with the additional amount of $500 for worry and fear of possible injury to the unborn child. The award herein made appears to us to be in line with similar awards made in Valence v. Louisiana Power & Light Co., La.App.1951, 50 So.2d 847; and Anderson v. Morgan City Canning Company, Inc., La.App.1954, 73 So.2d 196.
For the foregoing reasons the judgment from which appealed is amended by reducing the award therein to the total sum of $650, and as so amended the judgment from which appealed is affirmed. Appel-lee should be taxed with cost of appeal and appellants with all other costs.